Published' Order Certifying Termination of Noncooperation Suspension in This Case Only
Pursuant to Indiana Admission and Discipline Rule 23(10.1)(c), this Court suspended Respondent from the practice of law in this State for failing to cooperate with the Indiana Supreme Court Disciplinary Commission concerning a grievance, No. 17-0859, filed against Respondent. On July 20, 2017, the Executive Director of the Commission filed a “Certificate of Compliance,” stating that Respondent has now cooperated with its investigation in this case. Pursuant to Admission and Discipline Rule ,23(10.1)(c)(3), the suspension from the practice of law imposed in this case is terminated as of the date the certificate was Tiled. Respondent, however, is under another suspension order entered in Case No. 06S00-1703-DI-139, which remains in effect.
The Court therefore ORDERS that Respondent’s suspension from the practice of law in this case only be shown as terminated as of the date of this order. Respondent’s suspension ordered in DI-139 remains in effect, and Respondent shall not be shown as reinstated to the practice of law in this state until all causes for suspension are cured.